Dismissed and Opinion filed December 31, 2002








Dismissed and Opinion filed
December 31, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01213-CV
____________
 
SONYA LEONOR CAPPEL, Appellant
 
V.
 
RICKY ALLEN CAPPEL, Appellee
 

 
On Appeal from the 306th District Court
Galveston County, Texas
Trial Court Cause No. 90FD1974
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from an order in
a suit to modify the parent-child relationship signed August 12, 2002.  On December 19, 2002, appellant filed a
motion to dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).  The motion is
granted.
Accordingly, the appeal is ordered
dismissed.  
 
PER CURIAM
 
Judgment
rendered and Opinion filed December 31, 2002.
Panel
consists of Chief Justice Brister and Justices
Anderson and Fowler.
Do Not
Publish C Tex. R. App. P.
47.3(b).